— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Zoning Appeals of the Town of Hempstead, dated September 19, 1978, which granted to respondents Cohn and G. E. P. General Corporation a variance from the minimum lot area requirement for two-family houses, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered March 19, 1979, which dismissed the petition. Judgment affirmed, without costs or disbursements (see Matter of Douglaston Civic Assn, v Galvin, 36 NY2d 1, 5-7; Matter of Devore v Cazalet, 68 AD2d 17, 22). In our opinion, the determination of the respondent Board of Zoning Appeals is supported by substantial evidence (see Matter of Cowan v Kern, 41 NY2d 591, 598). Hopkins, J. P., Damiani, O’Connor and Rabin, JJ., concur.